Case: 12-14485    Date Filed: 06/05/2013   Page: 1 of 2


                                                              [DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                 No. 12-14485
                             Non-Argument Calendar
                           ________________________

                   D.C. Docket No. 1:07-cr-00104-SLB-PWG-1

UNITED STATES OF AMERICA,

                                                                 Plaintiff-Appellee,

                                      versus

TERRANCE ANTWAN STEVENS,

                                                              Defendant-Appellant.
                           ________________________

                   Appeals from the United States District Court
                      for the Northern District of Alabama
                          ________________________

                                   (June 5, 2013)

Before MARTIN, JORDAN and KRAVITCH, Circuit Judges.

PER CURIAM:
      Bill L. Barnett, appointed counsel for Terrance Antwan Stevens in this

appeal of a sentence imposed for violating the terms of his supervised release, has

moved to withdraw from further representation of the appellant and filed a brief
              Case: 12-14485    Date Filed: 06/05/2013   Page: 2 of 2


pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493

(1967). Our independent review of the entire record reveals that counsel’s

assessment of the relative merit of the appeal is correct. Because independent

examination of the entire record reveals no arguable issues of merit, counsel’s

motion to withdraw is GRANTED, and Stevens’s conviction and sentence are

AFFIRMED.




                                         2